Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 1 of 12 PagelD# 40

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

 

UNITED STATES DISTRICT COURT, E.G E1W E

for the

   

  

Eastern District of Virginia

|
ie
Loe. CLERK, U.S. DISTRICT GouRT

Alexandria Division RICHMOND. woe

 

MARC STOUT,

ROBERT STOUT Case No. 3:21cv468

(to be filled in by the Clerk's Office)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) [V] ves []No

SPOTSYLVANIA COUNTY SHERIFF'S DEPARTMENT

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nm ee ee ae ae

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should no/ contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include on/y: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6
Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 2 of 12 PagelD# 41

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

 

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

 

30 WILLOW BRANCH PLACE

 

 

 

 

FREDERICKSBURG VA 22405
City State Zip Code

STAFFORD

(540) 370-6980

 

FORMULAFOCUSED@GMAIL.COM

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name
Job or Title (if known)
Address

County
Telephone Number

E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

SPOTSYLVANIA COUNTY SHERIFF'S DEPARTMENT

 

 

 

 

 

9119 DEAN RIDINGS LANE
SPOTSYLVANIA VA 22553
City ‘State Zip Code

 

(540) 507-7200

 

 

[__]individual capacity Official capacity

 

 

 

City — ‘State Zip Code

 

 

 

[| Individual capacity [] Official capacity

Page 2 of 6
Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 3 of 12 PagelD# 42

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

 

[] Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[] Individual capacity [] Official capacity
Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].”” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

FOURTH AMENDMENT RIGHT TO BE FREE FROM UNREASONABLE SEIZURES

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 4 of 12 PagelD# 43

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Il.

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

THE SPOTSYLVANIA COUNTY SHERIFF'S DEPARTMENT IS A POLICE FORCE AUTHORIZED BY
VIRGINIA LAW TO ENFORCE THE LAWS OF VIRGINIA

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A,

Where did the events giving rise to your claim(s) occur?

SPOTSYLVANIA, VA

 

What date and approximate time did the events giving rise to your claim(s) occur?

BETWEEN 2013 AND 2021

 

What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

SEE ATTACHED "STATEMENT OF CLAIM III. C."

 

Page 4 of 6
Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 5 of 12 PagelD# 44

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

SUBJECTED TO INTIMIDATION
PLACED IN FEAR

LOSS OF PRIVACY

LOSS OF LIBERTY

LOSS OF SUPERIORITY

MENTAL AND EMOTIONAL ANGUISH

 

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

GENERAL COMPENSATORY DAMAGES IN THE AMOUNT OF $500,000 - SEE "INJURIES" ABOVE

 

Page 5 of 6
Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 6 of 12 PagelD# 45

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 07/12/2021
Signature of Plaintiff /S/ 22-7 GLP =
Printed Name of Plaintiff MARC STOUT, ROBERT STOUT -

B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

City State Zip Code
Telephone Number
E-mail Address

Page 6 of 6
Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 7 of 12 PagelD# 46

STATEMENT OF CLAIM IIL. C.

1. Deputies with the Spotsylvania County Sheriff’s Department forcibly identified Robert
Stout on or about December 24, 2013 inside of a Walmart after deputies received a call
that Stout didn’t provide his customer receipt to a Walmart associate upon request before
leaving the store.

2. Deputies commanded Robert Stout to provide his identification to them, presumably,
under the threat of being arrested for obstruction of justice.

3. Deputies with the Spotsylvania County Sheriff’s Department arrested Robert Stout and
Marc Stout for, inter alia, obstruction of justice in 2020 when the brothers refused to
identify themselves to deputies upon command after being detained.

4. The prosecutor dismissed Robert Stout’s obstruction of justice charge.

5. Marc Stout was found not-guilty at trial.

6. Marc Stout filed a civil-rights lawsuit, Stout v. Harris, et. al., in federal district court
against the deputy who forcibly identified Marc Stout.

7. The outcome of that litigation is pending.

8. Marc Stout filed a complaint with the Sheriff. The Sheriff replied to Mare Stout stating
that the Sheriff understood Marc Stout’s complaint to mean that deputies “weren’t being
nice” to Marc Stout.

9. Deputies with the Spotsylvania County Sheriff’s Department forcibly identified Marc
Stout in 2021 after deputies arrested Marc Stout for “possession of an imitation

controlled substance.”
Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 8 of 12 PagelD# 47

10.

11.

12.

13,

14.

15.

16.

17.

18.

Deputies threatened Marc Stout with obstruction of justice if Marc Stout refused to
provide his identification to deputies, stating to Marc Stout, “This time we can I.D. you
because it’s about drugs. If you don’t give us your I.D. it’s obstruction.”

Because “possession of an imitation controlled substance” is not a crime in Virginia the
“charge” was dropped on-scene and Marc Stout was released.

Marc Stout filed a civil-rights lawsuit, Stout v. Harris, et. al., in federal district court
against the deputies who forcibly identified Marc Stout during his arrest.

The outcome of that litigation is pending.

Between 2013 and 2021, that we know of, the Spotsylvania County Sheriff’s Department
has charged or threatened to charge, multiple times, the Stout brothers, that we know of,
with obstruction of justice for refusing to identify themselves to deputies.

The Spotsylvania County Sheriff’s Department engages in a persistent and widespread
practice of charging individuals who refuse to identify themselves to deputies with
obstruction of justice.

The Spotsylvania County Sheriff’s Department’s practice of charging individuals who
refuse to identify themselves to deputies with obstruction of justice is so persistent and
widespread that it constitutes custom or usage with the force of law.

In 2002 the Attorney General of Virginia issued an Opinion (see Exhibit A) that states
that refusing to identify to law-enforcement in Virginia does not satisfy the elements of
obstruction of justice.

The Spotsylvania County Sheriff’s Department is, and has been, familiar with the

Attorney General’s Opinion since it was issued.
Case 3:21-cv-00468-JAG Document 4 Filed 07/27/21 Page 9 of 12 PagelD# 48

19.

20.

21.

22.

The Spotsylvania County Sheriff’s Department’s disregard for the Virginia Attorney
General’s Opinion, and continued practice of charging individuals who refuse to identify
themselves to deputies with obstruction of justice, demonstrates deliberate indifference.
The Spotsylvania County Sheriff's Department trains its deputies to forcibly identify
individuals if deputies believe they have reasonable suspicion or probable cause to detain
or arrest an individual.

The Spotsylvania County Sheriff’s Department attempts to identify everyone its deputies
come into contact with.

When individuals object to providing identification they are forcibly identified by

deputies.
Case 3:21-cv-00468-JAG Document4 Filed 07/27/21 Page 10 of 12 PagelD# 49

Exes ll Ar

02-082

CRIMES AND OFFENSES GENERALLY: CRIMES AGAINST THE
ADMINISTRATION OF JUSTICE.

Law-enforcement officer conducting lawful stop to investigate alleged
criminal activity may not arrest for obstruction of justice suspect who
refuses to identify himself to officer. Depending on circumstances, suspect
may be detained for purpose of determining his identity.

The Honorable Marsha L. Garst
Commonwealth's Attorney for the City of Harrisonburg
October 10, 2002

| am responding to your request for an official advisory opinion in accordance
with § 2.2-505 of the Code of Virginia.

Issues Presented

You ask whether a law-enforcement officer, who is engaged in a valid
investigative stop of the kind permitted by Terry v. Ohio,’ may arrest a person for
obstruction of justice under § 18.2-460(A), when such person refuses to provide
information concerning his identity to the officer.

Response

It is my opinion, under the specific facts you have presented, that a law-
enforcement officer conducting a lawful investigative stop may not arrest a
suspect for obstruction of justice under § 18.2-460(A), when the suspect refuses
to identify himself to the officer. Depending on the circumstances, however, there
may be justification to detain a suspect for the purpose of determining his
identity.

Background

You relate a situation where a law-enforcement officer in your jurisdiction lawfully
stops an unidentified individual whom the officer reasonably suspects has
committed a criminal offense. The individual refuses to provide identifying
information, thereby frustrating the progress of the investigation.

Applicable Law and Discussion
Section 18.2-460(A) provides:

If any person without just cause knowingly obstructs a ... law-
enforcement officer in the performance of his duties as such or
fails or refuses without just cause to cease such obstruction
when requested to do so by such ... law-enforcement officer, he
shall be guilty of a Class 1 misdemeanor.
Case 3:21-cv-00468-JAG Document4 Filed 07/27/21 Page 11 of 12 PagelD# 50

In interpreting a former statute involving the obstruction of an officer performing
his duty, the Supreme Court of Virginia has distinguished that which constitutes
“obstruction”:

[T]here is a broad distinction between avoidance and resistance
or obstruction.... "To constitute obstruction of an officer in the
performance of his duty, it is not necessary that there be an
actual or technical assault upon the officer, but there must be
acts clearly indicating an intention on the part of the accused to
prevent the officer from performing his duty, as to ‘obstruct’
ordinarily implies opposition or resistance by direct action... It
means to obstruct the officer himself not merely to oppose or
impede the process with which the officer is armed."”!

Additionally, the Supreme Court held that an attempt to escape the custody of an
officer by running away does not provide a basis for a conviction for obstruction
under the former statute.

The Court of Appeals of Virginia has held that “obstruction of justice does not
occur when a person fails to cooperate fully with an officer or when the person’s
conduct merely renders the officer's task more difficult but does not impede or
prevent the officer from performing that task.” In applying § 18.2-460(A), the
Court has also determined that providing inconsistent information, even if the
information has the effect of frustrating the investigation, is not sufficient to
warrant a conviction for obstructing justice.* Similarly, the Court has held that
providing false information is not grounds for a conviction for obstruction of
justice.®

If providing inconsistent information that, in effect, frustrates an investigation is
not sufficient for a conviction for obstruction of justice, then it would also appear
that failing to provide any information would not provide a basis for an arrest for
obstructing justice.’ Such a failure to respond does not constitute the requisite
“opposition or resistance by direct action.”

Virginia courts have set a high threshold for a conviction under § 18.2-460(A).
Given this precedent, 1 am compelled to conclude that a law-enforcement officer,
even when armed with reasonable suspicion that criminal activity may be
occurring, may not arrest a suspect for obstruction of justice on the basis that the
suspect refuses to identify himself. The officer may, of course, pursue any other
lawful avenues of investigation to determine the individual's identity. Those
avenues, however, depend on the facts of each individual case.° A suspect's
refusal or inability to provide his identification in some circumstances may
prolong the justified period of detention. Reasonable suspicion about a suspect
permits that he "be stopped in order to identify him, to question him briefly, ...
while attempting to obtain additional information."" If the suspect's identity is
material to confirming or dispelling the suspicion that led to the detention,
depending upon the circumstances, the detention may be continued for a
reasonable period to establish his identity." Additionally, an officer may, pursuant
to § 46.2-104, demand identification of a motorist he stops for a traffic violation.

Conclusion

Accordingly, it is my opinion, under the specific facts you have presented, that a
law-enforcement officer conducting a lawful investigative stop may not arrest a
Case 3:21-cv-00468-JAG Document4 Filed 07/27/21 Page 12 of 12 PagelD# 51

suspect for obstruction of justice under § 18.2-460(A), when the suspect refuses
to identify himself to the officer. Depending on the circumstances, however, there
may be justification to detain a suspect for the purpose of determining his
identity.

1392 U.S. 1 (1968). A Terry stop allows an officer to approach and briefly detain an individual that the officer
has reason to suspect is engaging in criminal activity. Id. at 27-31.

?Jones v. Commonwealth, 141 Va. 471, 478-79, 126 S.E. 74, 77 (1925) (citation omitted). In Jones, the
accused was charged with violating § 55-c, which provided that "[aJny person who shall hinder or obstruct
any officer of this State charged with the duty of inspecting baggage for ardent spirits ... shall be deemed
guilty of a misdemeanor." 1918 Va. Acts ch. 388, at 578, 611.

“Jones, 141 Va. at 478, 126 S.E. at 76. The accused in Jones was transporting barley, sugar, hops and
yeast, and fled when stopped by the police officer, because he believed he had violated former § 55-c,
which made in unlawful to "hinder or obstruct any officer charged with inspecting any vehicle transporting
ardent spirits. Id. at 477-78, 126 S.E. at 76 (quoting 1918 Va. Acts, supra, at 611).

4Ruckman v. Com., 28 Va. App. 428, 429, 505 S.E.2d 388, 389 (1998).
Sid. at 431, 505 S.E.2d at 390.
®Dabson v. Commonwealth, No. 2802-97-2, 1999 Va. App. LEXIS 350, at “1 (June 15, 1999).

"A concurring opinion in Terry v. Ohio notes that a person detained in a Terry stop "[i]s not obligated to
answer, answers may not be compelled, and refusal to answer furnishes no basis for an arrest, although it
may alert the officer to the need for continued observation." 392 U.S. at 34 (White, J., concurring) (emphasis
added). Relying on this concurrence, several courts have held that to arrest someone for failure to identify
himself during a Terry stop violates the Fourth Amendment. Accord Martinelli v. City of Beaumont, 820 F.2d
1491 (9th Cir. 1987); see, e.g., Timmons v. City of Montgomery, Ala., 658 F. Supp. 1086, 1092, 1093

(M.D. Ala. 1987) (vagrancy offense).

8 Jones, 141 Va. at 479, 126 S.E. at 77.

°For example, the officer could approach others who are present and inquire about the suspect's identity,
provided those individuals consent to such questioning. Additionally, if appropriate, the officer could follow
the suspect home and determine who lives at that address, The options available to a police officer depend
on the circumstances of each case. Accordingly, these examples are offered only to demonstrate other ways
in which an officer may obtain this information if a suspect refuses to provide his identity, upon request,
during a Terry stop.

‘Hayes v. Florida, 470 U.S. 811, 816 (1985).

"See Washington v. Com., 29 Va. App. 5, 13-15, 509 S.E.2d 512, 516-17 (1989) (noting that officer could
further detain person he reasonably suspected to be person named in capias, to establish his identity); see
also United States v. Jones, 759 F.2d 633 (8th Cir. 1985) (holding that officers’ further detention of burglary
suspect who refused to identify himself did not convert investigative stop into arrest); State v. Flynn;

285 N.W.2d 710, 717-18 (Wis. 1978) (holding that police officer with reasonable suspicion could remove and
search wallet of verbally abusive robbery suspect who refused to identify himself).

Back to October 2002 Index
